DOMENGEAUX, Judge.
This is a companion suit to No. 5311, 326 So.2d 511, and concerns itself with the $70,000.00 mortgage note referred to therein. For the reasons stated in the separate judgment handed down this date in Rapides Savings & Loan Association v. Lakeview Development Corporation, et al, No. 5311, 326 So.2d 511, the herein judgment of the District Court dismissing plaintiff’s suit without prejudice is hereby affirmed.
The costs of this appeal are assessed to the defendants-appellants.

Affirmed.